Citation Nr: 0433709	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  00-05 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for major 
affective disorder, bipolar type, currently rated as 70 
percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disability.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to July 
1968.

This matter originally came before the Board of Veteran's 
Appeals (Board) from a March 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  That rating decision denied the 
veteran's claims for an evaluation in excess of 50 percent 
for his service connected psychiatric disorder, and for a 
total rating based on individual unemployability.

In April 2001, the Board remanded the case for additional 
development.  Subsequently, a June 2002 rating decision 
increased the evaluation of the service connected psychiatric 
disorder to 70 percent disabling, effective from the date of 
the veteran's claim for increase; the individual 
unemployability claim was again denied.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his service connected major 
affective disorder, bipolar type, merits a 100 percent 
schedular evaluation; alternatively, he contends that he is 
entitled to a total rating based on individual 
unemployability due to that service connected disability.

Pursuant to the Board's previous remand, a VA examination was 
conducted in October 2001.  Additionally, the RO contacted 
the Social Security Administration (SSA) in May 2001 and was 
informed that no records pertaining to any claim by the 
veteran were available.  Subsequent to that development, the 
veteran was incarcerated during 2002 and 2003 for bank 
robbery.  The veteran has not been examined for VA purposes 
since his release from custody, and it is unclear as to the 
current extent of his service-connected disability and 
whether he is currently employed.  Thus, a current VA 
psychiatric examination is necessary in order to properly 
evaluate the veteran's claims.

Additionally, in an April 2004 letter to the RO, the veteran 
indicated that he had a pending SSA claim at that time.  
Thus, on remand, the RO should again contact SSA and request 
any records associated with the veteran's claim for 
disability benefits.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  All records 
obtained should be associated with the 
claims folder.

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected psychiatric 
disability.  The report of examination 
should contain a detailed account of all 
manifestations of the disability found to 
be present.  If there are found to be 
multiple psychiatric disorders, the 
examiner should reconcile the diagnoses 
and should specify which symptoms are 
associated with each of the disorder(s).  
If certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  The 
examiner should also comment on the 
extent to which the service-connected 
disability impairs the veteran's 
occupational and social functioning.  The 
examiner is requested to assign a 
numerical code for the Global Assessment 
of Functioning score, and include a 
definition of the numerical code 
assigned.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in 
legible reports. All indicated tests and 
studies should be conducted. The claims 
folder should be made available to the 
examiner for review before the 
examination.

3.  Thereafter, the RO should 
readjudicate the veteran's claims for an 
increased evaluation for major affective 
disorder, bipolar type, and for a total 
rating based on individual 
unemployability due to service connected 
disability.  If a benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, he is advised that 
failure to report for a scheduled examination may result in 
adverse action.  38 C.F.R. § 3.655 (2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




